Citation Nr: 1230952	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to June 1971.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and evaluated the disability as 30 percent disabling.

In July 2011, the Board remanded the Veteran's increased rating claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The agency of original jurisdiction (AOJ) continued to deny the initial increased rating claim in a December 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Competent evidence demonstrates that the Veteran's PTSD is manifested by anxiety, depression, sleep impairment, intrusive thoughts, hypervigilance, impaired impulse control, periods of unprovoked irritability, and disturbances of mood and motivation.  There has been no evidence of obsessional rituals; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; illogical, obscure, or irrelevant speech; recent suicidal ideation; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.

2.  The Veteran's service-connected PTSD does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.  
CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, is warranted for his service-connected PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The requirements for referral of the Veteran's initial rating claim for his service-connected PTSD to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the issue currently on appeal with regard to the service-connected PTSD, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the December 2008 rating decision, the RO issued letters in August 2002 and September 2008 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the December 2008 rating action, the RO granted service connection for PTSD and evaluated this disability as 30 percent disabling, from June 16, 2002.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured three examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.  Accordingly, VA has no duty to inform or assist that was unmet with respect to obtaining all available identified medical records.  

Also, pertinent VA examinations with respect to the PTSD claim on appeal were obtained in November 2002, November 2008, and October 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 30 percent evaluation for his service-connected PTSD from the date of service connection, June 16, 2002.  As will be discussed below, the Board herein finds that the Veteran has exhibited symptoms sufficient to warrant a 50 percent evaluation throughout the appeal period and that a staged rating is not warranted.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

Initially, the Board observes that the record on appeal demonstrates that, in addition to the service-connected PTSD, the Veteran has been diagnosed with depression, not otherwise specified (NOS), an anxiety disorder, and a personality disorder.  See the VA treatment records dated November 2003 & the VA examination report dated November 2002.  However, no medical professional, including the November 2002, November 2008, and October 2011 VA examiners, has attempted to differentiate between the symptoms associated with the Veteran's service-connected PTSD and the other psychiatric diagnoses.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 135, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD unless clearly attributed to the other nonservice-connected psychiatric diagnoses.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

As will be discussed below, the Veteran has been assigned GAF scores ranging from 52 to 60 from VA treatment providers as well as VA examiners throughout the appeal period.  These scores are indicative of moderate impairment. According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Here, VA treatment records dated in August 2002 documented the Veteran's "lousy mood" and mixed affect.  It was also noted that the Veteran reported some memory problems for immediate, recent, and remote events.  The Veteran indicated that he experiences auditory flashbacks to Vietnam.  He endorsed "feeling hypervigilant quite frequently and state[d] that he always carried a gun with him."  He also experiences suicidal and homicidal ideation although he reported no plan or intentions of acting on these thoughts.  The Veteran "reported having social support from a few friends when he needs it."  A GAF of 52 was assigned at that time.

The Veteran was afforded a VA examination in November 2002.  His reported symptoms included depressed mood, recurrent anger, increased irritability, hyperarousal, hypervigilance, nightmares, amnesia for periods of time while serving in Vietnam, social detachment, a constricted view of the future, and avoidance of war stimuli and related conversation.  The examiner observed that "[i]n general, the Veteran does report having adequate social relationships as well as the ability to maintain employment beginning during his adolescent years to date."  The examiner further noted that the Veteran had recently been laid off after being with the same company for twenty years.  The Veteran reported that he had never been married and had no children.  He stated that he does have "a couple friends;" although, the VA examiner also noted that the Veteran exhibits "constricted social participation that is attributed to his 'distrust' of others."  The examiner diagnosed the Veteran with depression, NOS, and "PTSD-like signs and symptoms."  A GAF score of 55 was reported.

A July 2004 letter from Vet Center treatment providers described the Veteran's difficulties getting to sleep and staying asleep.  As to the Veteran's hypervigilance, the letter stated that the Veteran "reports he is heavily armed in his home.  [He] keeps a weapon in every room of his home and in close proximity for easy access."  The Veteran was described as continuously checking his home and yard at night.  The letter also stated that the Veteran experiences an exaggerated startle response in that he "feels very uncomfortable around crowds of people...He jumps at loud noises."  The letter indicated that the Veteran reported intrusive thoughts throughout the day as well as periodic panic attacks.  The Veteran's "problems forming and maintaining intimate relationships" were also reported.  The treatment providers described the Veteran's failure to marry "because he cannot trust anyone after his Vietnam experience."  It was further noted that the Veteran does not have contact with his brothers and has no hobbies.  The letter indicated that the Veteran "presents with a flattened affect" and "speaks in an almost monotone without inflection."  The Veteran's irritation and anger were additionally noted.  The letter indicated that the Veteran "finds it difficult to get along with others" and "has little or no communication with others."

The Veteran was afforded another VA examination in November 2008 at which time he endorsed "feelings of detachment or estrangement from others, a restricted range of affect, a markedly diminished interest or participation in significant activities; bursts of irritability and anger; sleep trouble; and an exaggerated startle response."  The examiner noted that, although the Veteran was able to work for years with the same company, "he reports working the second shift so that he could avoid dealing with people."  The Veteran also reported experiencing an exaggerated startle response on the job site as well as irritability with coworkers.  The examiner noted that the Veteran "has had little to no social life and has not been able to establish new friendships for years.  He avoids public places and tends to have bouts of anger and irritability when dealing with people."  The examiner assigned a GAF score of 57.  
The Veteran was afforded a third VA examination in October 2011 at which time the VA examiner characterized the Veteran's service-connected PTSD symptoms as "not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner noted the Veteran's report that he "has four to five close friends and he likes to hang out with them but otherwise does not like to socialize."  The examiner also reported the Veteran's statement that "some people piss me off."  The Veteran's only hobby is watching football with friends.  He stated that he does not talk to his five brothers, although he does speak to his sister.  He endorsed an exaggerated startle response as well as frequent nightmares and difficulty sleeping.  The Veteran reported that he is having recurrent dreams and flashbacks of his Vietnam experiences.  The October 2011 VA examiner noted the Veteran's depressed mood, avoidance of activities, people, or places that arouse recollections of his trauma, hypervigilance, feelings of detachment or estrangement from others, and chronic sleep impairment.  The VA examiner identified no deficiencies in the Veteran's judgment, cognition, memory, orientation, concentration, or personal hygiene.

The October 2011 VA examiner stated that the Veteran denied seeing any psychiatrist or therapist for the last several years and does not take medication for his psychological symptoms.  The Veteran reported that he did not feel that his symptoms were severe enough to be seen by a mental health professional.  The Veteran denied recent suicidal ideation or attempts.  The VA examiner noted that although the Veteran has been experiencing PTSD symptoms, he is "able to live his life independently without any problems and did not try to seek any mental health help in the last several years."  The examiner further indicated that the "PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  A GAF score of 60 was assigned.

Based on a review of the evidence, the Board concludes that an increased rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  Symptomatology warranting the assignment of a 50 percent rating includes flattened affect, panic attacks, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 50 percent, but no higher, is warranted based on the Veteran's manifested PTSD symptomatology.  See 38 C.F.R. § 4.3 (2011).

The Board has considered the assignment of a rating in excess of 50 percent.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  In this regard, the Board acknowledges the Veteran's impaired impulse control (to include times of unprovoked irritability).  Critically, however, the pertinent VA and Vet Center treatment records as well as the November 2002, November 2008, and October 2011 VA examination reports do not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Rather, the findings of the November 2002, November 2008, and October 2011 VA examinations and treatment records are indicative of occupational and social impairment, with reduced reliability and productivity.  The Veteran was shown to maintain social relationships with select friends and a family member.  The Board recognizes that the Veteran experienced suicidal and homicidal ideation during the appeal period.  See the VA treatment record dated August 2002.  However, there is no evidence that the Veteran demonstrated obsessional rituals which interfere with routine activities; illogical, obscure, or irrelevant speech; or near-continuous panic or depression affecting the ability to function independently.  Nor is there evidence of spatial disorientation, or inability to establish and maintain effective relationships.  Moreover, although the Veteran has displayed suicidal ideation and impaired industrial functioning, no such symptoms have recently been shown, and there is no indication that his occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Furthermore, difficulty in adapting to stressful circumstances has not been shown.  Accordingly, the Board concludes that a 70 percent rating is not warranted under Diagnostic Code 9411.

Additionally, total occupational and social impairment as a result of the Veteran's service-connected PTSD has not been shown.  The evidence has not shown total occupational and social impairment due gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  It is undisputed that the Veteran reported suicidal and homicidal ideation during the appeal period.  Crucially, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  He indicated that he did not believe that he would follow through on any suicidal or homicidal thoughts, and did not report such ideation to any of the three VA examiners.

The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, hypervigilance; depression; anxiety; impaired impulse control (e.g., periods of unprovoked irritability); intrusive thoughts; sleep impairment; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  More severe symptomatology was not shown.  Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants a 50 percent rating, but no higher.

III.  Extraschedular consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's PTSD has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the PTSD has had an adverse effect on the Veteran's employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  The very problems reported by this Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  As indicated above, the Veteran has not contended nor does the record show that the Veteran's current unemployment is the result of his PTSD symptoms.  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board finds that a remand for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

The Board recognizes that the Veteran has not been employed during the appeal period, but the evidence of record does not show that his PTSD causes total occupational impairment, nor has he so contended.  No medical professional has opined that the Veteran's PTSD causes total occupational and social impairment.  Rather, the Veteran has specifically indicated that he does not work because of hip pain and other pain issues.  See the VA examination report dated October 2011.  The Board concludes that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised by this record and need not be addressed further herein.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

An initial disability rating of 50 percent, but no higher, for the service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


